TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 23, 2022



                                      NO. 03-20-00564-CV


                          Scientific Machine & Welding, Inc., Appellant

                                               v.

                                      Kevin Rose, Appellee




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES BAKER, TRIANA, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order granting summary judgment signed by the trial court on

October 26, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

summary-judgment order. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.